FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 13, 2021

                                     No. 04-20-00037-CR

                                   Kevin Jon WARNKEN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 19-02-0029-CRA
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

       The appellant has filed a second motion requesting an extension of time to file a motion
for rehearing and a motion for en banc reconsideration. The motion for extension of time is
GRANTED. The appellant’s motions for rehearing and en banc reconsideration are due on or
before December 28, 2021.

                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court